Exhibit: 10.1

 

SETTLEMENT AGREEMENT AND GENERAL RELEASE OF ALL CLAIMS

 

This settlement agreement containing a release of all claims (the "Agreement")
is entered into as of August 7, 2014 by and between Truli Media Group, Inc., an
Oklahoma Corporation and its subsidiaries (“Truli”), Michael Jay Solomon, an
individual and Chief Executive Officer of Truli (“Solomon”) (collectively, Truli
and Solomon are known as the “Released Parties”), on the one hand, and the
holders of Truli’s 12% convertible debentures (“Debentures”) who are signatories
to this agreement and who are listed on Schedule A hereto, (the “Holders”) (the
“Holders” shall also be known as the “Releasing Parties”), on the other hand.
Collectively, the Released Parties and Releasing Parties are sometimes referred
to collectively as the “Parties”.

 

RECITALS

 

A. Whereas, on September 10, 2013, the Holders purchased Debentures in the
aggregate amount of $501,337 (“Principal Value”) and in such individual amounts
as set forth opposite each respective Holder’s name listed in Schedule A
attached hereto.

 

B. Whereas, Truli has defaulted on the Debentures (“Default”).

 

C. Whereas, as a result of the Default, the Holders become entitled to certain
penalties and interest on the Debentures (“Penalties and Interest”).

 

D. Whereas, Truli has previously paid the Holders an aggregate of $80,000 as a
reduction in the Principal Value of the Debentures.

 

E. Whereas, the Holders have previously agreed to waive $6,000 of Penalties and
Interest pursuant to a forbearance agreement entered into between the Parties.

 

E. Whereas, as a result of the Penalties and Interest, and taking into account
the $80,000 payment made to reduce the Principal Value as well as the $6,000
waiver, the current outstanding balance of the Debentures is $780,513
(“Outstanding Amount”)

 

Whereas, in connection with Debentures, the Holders were issued an aggregate of
25,066,850 common stock purchase warrants of Truli in such amounts as set forth
opposite their respective names on Schedule A, and subject to any adjustments
having occurred prior to the date of this Agreement (the “Warrants”).

 

F. Whereas, the Parties desire to settle all claims between them as provided for
herein.

 

NOW, THEREFORE, based on each of the above factual Recitals, which are
incorporated herein, and in consideration of the promises and covenants herein,
the Parties agree as follows:

 

1. Nature of Agreement. This Agreement shall constitute a full settlement
between the Released Parties and the Releasing Parties of all claims that are
alleged or could have been alleged against the Released Parties as a result of
the transactions involving the Debentures, Warrants, including but not limited
to the Principal Value as well as all Penalties and Interest owed thereon, and
any relationship or business dealings between the Parties prior to the date of
this Agreement.

 



 

 

 

2. Consideration to be paid. As consideration and satisfaction of all claims
arising with regard to the Parties, and in exchange for the Releasing Parties’
exchange of the Warrants as provided for herein and cancelation of the
Debentures, and any amounts due thereunder, Truli shall pay the Holders an
aggregate of $481,337, as payment in full of the Outstanding Amount, subject to
the condition contained herein, as follows:

 

(a) Truli shall make a one-time payment of three hundred one thousand three
hundred thirty seven dollars ($301,337) (“Initial Payment”) to the Holders as
provided for on Schedule A, within three days of the execution of this
Agreement. This payment shall be applied as a reduction in the Outstanding
Amount. Additionally, upon making the Initial Payment, the Holders agree to
waive $174,474 in Interest and Penalties so the Outstanding Amount immediately
after such payment will be $304,702.

 

(b) Truli shall further pay an aggregate of one hundred eighty thousand dollars
($180,000) to the Holders on a pro-rata basis, as described in Schedule A in
equal monthly payments of seven thousand five hundred dollars ($7,500) over a
twenty-four (24) month period (“Recurring Payments”). The first of the Recurring
Payments shall be due on October 10, 2014, and subsequently due on the 10th day
of each month thereafter until fully paid. Each of the Recurring Payments shall
be applied to pay down the Outstanding Amount. Upon payment of all the Recurring
Payments, without an Event of Default, the Holders agree to waive any remaining
Outstanding Amount, including any accrued Interest as provided for in Section
2(d).

 

(c) In the event a payment in excess of the Recurring Payment is made during any
month, the remaining Outstanding Amount shall be re-amortized over the number of
remaining Recurring Payments and the amount of future Recurring Payments shall
be adjusted.

 

(d) Interest shall accrue on the balance of the Outstanding Amount at an annual
rate equal to ten percent (10%) (“Interest”)

 

3. Event of Default. An Event of Default shall be defined as a failure to make
any payment on a timely basis, provided that a payment shall be deemed timely if
made within 5 business days after their respective due dates (“Cure Period”) as
provided for in Section 2. For purposes of clarity, an Event of Default with
respect to any Debenture shall be deemed an Event of Default with regard to all
Debentures. Upon the occurrence of an Event of Default, the then balance of the
Outstanding Amount plus any Interest accrued will be immediately due and
payable.

 

4. Cancellation of Debentures; Warrants; Issuance of Common Shares.

 

(a)                Upon execution of this Agreement, the Holders shall surrender
the Debentures for cancellation.

 

(b)               Upon execution of this Agreement, the Holders agree to
exchange all Warrants into Truli common stock (“Common Stock”) in such
respective amounts as set forth opposite each Holder’s name on Schedule A.

 

 

 

 



5. Release of Claims Against Truli. Upon execution of this Agreement, the
Releasing Parties hereby agree, severally and not jointly, on behalf of
themselves, their successors, affiliates, representatives, directors, officers,
employees, agents, attorneys, shareholders and assigns, hereby fully releases
and discharges Truli, and its successors, affiliates, representatives, outside
director, employees, agents, attorneys, consultants and assigns, from any and
all rights, claims (asserted or unasserted), actions and causes of action,
suits, debts, demands, reimbursements, contracts, covenants, liens, liabilities,
losses, costs, expenses (including, without limitation, attorneys’ fees), and
damages of any nature, kind and description, known or unknown, anticipated or
unanticipated, suspected or unsuspected, in law or in equity, arising out of,
based on and/or in any way related to the transactions involving the Debentures,
Warrants, prior payments on the Debentures pursuant to forbearance and
standstill agreements, or the Default of the Debentures in any manner whatsoever
arising on our before the date of this Agreement.

 

6. Release of Claims Against Solomon. Upon execution of this Agreement, the
Releasing Parties hereby agree, severally and not jointly, on behalf of
themselves, their successors, affiliates, representatives, directors, officers,
employees, agents, attorneys, shareholders and assigns, hereby fully releases
and discharges Solomon, and his successors, affiliates, representatives,
employees, agents, attorneys, consultants and assigns, from any and all rights,
claims (asserted or unasserted), actions and causes of actions and causes of
action, suits, debts, demands, reimbursements, contracts, covenants, liens,
liabilities, losses, costs, expenses (including, without limitation, attorneys’
fees), and damages of any nature, kind and description, known or unknown,
anticipated or unanticipated, suspected or unsuspected, in law or in equity,
arising out of, based on and/or in any way related to the transactions involving
the Debentures, Warrants, prior payments on the Debentures pursuant to
forbearance and standstill agreements, or the Default of the Debentures in any
manner whatsoever as well as any payments or obligations owed under this
Agreement except for those contained in Section 9 hereof. For purposes of
clarity, Solomon is released from any payments or obligations owed under this
Agreement, except as personally guaranteed by him pursuant to Section 9 hereof.

 

7. Advisement of Parties. All the Parties hereto acknowledge that they have been
advised by counsel and are familiar with California Civil Code Section 1542,
which provides as follows:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor. All
the Parties, being aware of the foregoing code section, expressly waive to the
extent applicable any rights they may have thereunder, as well as under any
other statutes or common law principles of similar effect. The Parties
acknowledge that they may hereafter discover facts different than, or in
addition to, those that it now knows or believes to be true with respect to the
claims related herein, and each of them agrees that this general release shall
be and remain effective in all respects, notwithstanding later discovery of
different or additional facts or evidence.

 

 

8. No Prior Assignment of Debentures or Rights. The Holders each represent and
warrant that they are the sole owner of the Debentures and Warrants as listed on
Schedule A, and any claims being released by each hereby, and that such Holders
have not assigned or otherwise transferred, voluntarily or involuntarily, the
Debentures, Warrants, or any such claims. The Holders further represent and
warrant that each individually has good, valid and marketable title to all of
the Debentures and Warrants held by it, free and clear of all Encumbrances (as
hereinafter defined). Each Holder has the legal right and power to enter into
this Agreement and to cancel both the Debentures and Warrants in the manner
provided in this Agreement. Upon execution of this Agreement, each Holder shall
transfer for cancellation to Truli, all rights, title and interest in and to the
Debentures and Warrants free and clear of all Encumbrances. As used in this
Agreement, “Encumbrances” shall mean any security interest, pledge, lien,
charge, adverse claim of ownership or use, or any restriction on ownership, use,
voting, transfer or receipt of dividends, or any other encumbrance of any kind
of the Debentures and Warrants.

 

 

 

 



The Holders further represent and warrant that each owns their Debentures and
Warrants beneficially and of record, free and clear of any liens, claims or
encumbrances. Each Holder has not entered into any agreement, arrangement or
other understanding (i) granting any rights with respect to the Debentures or
Warrants, (ii) restricting their right to transfer the Debentures or Warrants,
or (iii) restricting any other of its rights with respect to the Debentures or
Warrants. Subject to the execution and performance of this Agreement, the
Holders each have the absolute and unrestricted right, power and capacity to
sell, assign, or transfer the Debentures and Warrants free and clear of any
Encumbrances.

 

9. Solomon Personal Guaranty. Solomon hereby unconditionally personally
guarantees the Outstanding Amount subject to reduction as provided for herein
(“Guaranty Amount”). For purposes of clarity, Solomon is not guaranteeing the
Default Penalty.

 

10. Stipulated Judgment. Truli agrees to provide the Holders, jointly but not
severally, a stipulated judgment for the Outstanding Amount.

 

11. Securities Offering. In the event that Truli is able to secure funding
through the sale of their securities for cash or a loan other than from an
affiliate of Truli (“Offering”), twenty five percent (25%) of the gross proceeds
received from the Offering (after deduction of placement agent or underwriter
costs) shall be applied to pay down the Outstanding Amount.

 

12. Authority. Each Holder and the Released Parties signing this Agreement
represents and warrants that he/she/it has full legal authority and capacity to
enter into this Agreement as a legally binding agreement. The Agreement shall
inure to the benefit of, and be binding upon, the Parties and their respective
successors, assigns, heirs, and legal representatives.

 

13. Counterparts. This Agreement may be executed in one or more counterparts
and, when executed and exchanged by all Parties, will be binding on all Parties,
even though each may

have executed separate counterparts hereof. Photocopied or facsimile images of
signatures shall be deemed to be originals, and shall have the same force and
effect as if they were originals.

 

14. Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of: (a) the date of transmission, if such
notice or communication is delivered via facsimile or e-mail at the facsimile
number or e-mail address set forth on the signature pages attached hereto at or
prior to 5:30 p.m. (New York City time) on a business day, (b) the next business
day after the date of transmission, if such notice or communication is delivered
via facsimile or e-mail at the facsimile number or e-mail address set forth on
the signature pages attached hereto on a day that is not a business day or later
than 5:30 p.m. (New York City time) on any business day, (c) the second (2nd)
business day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service or (d) upon actual receipt by the party to
whom such notice is required to be given. The address for such notices and
communications shall be as set forth on the signature pages attached hereto.

 

 

 

 



15. Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
California, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement
(whether brought against a party hereto or its respective affiliates, directors,
officers, shareholders, partners, members, employees or agents) shall be
commenced exclusively in the state and federal courts sitting in the City of New
York. Each party hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in the City of New York, Borough of Manhattan
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law. If either party shall commence an action, suit or
proceeding to enforce any provisions of this Agreement, the prevailing party in
such action, suit or proceeding shall be reimbursed by the other party for its
reasonable attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding.

 

16. Construction. The terms of this Agreement are the result of negotiation
among all of the Parties. All of the Parties agree and acknowledge that they
participated in the drafting of this Agreement. For purposes of California Civil
Code Section 1654 and comparable purposes, this Agreement shall be deemed to
have been drafted by each of the parties and any ambiguity that is deemed to
exist shall not be interpreted more strongly against any particular party on the
basis that such party caused the uncertainty to exist. Headings in this
Agreement are for convenience only and do not limit or define any provisions
hereof.

 

17. The Parties’ Advice of Attorneys. The Parties confirm and acknowledge that
they have each sought and obtained the advice of an attorney regarding this
Agreement.

 

18. Severability. If any provisions of this Agreement shall be adjudged void or
unenforceable, the same shall not affect the validity of the Agreement as a
whole.

 

19. Further Assurance. Each party covenants and agrees to execute such further
documents and perform such further acts as may be reasonable and necessary to
effectuate the purposes of this Agreement.

 

20. Counterparts. This Agreement shall become effective only upon its execution
by or on behalf of ALL of the Parties. It may be executed in two or more
counterparts, each of which shall be deemed to be an original, and all
counterparts shall together constitute the Agreement.

 

21. Amendment and Modifications. This Agreement may not be orally superseded,
modified, or amended. No waiver, modification, or amendment shall be valid
unless signed by the Parties who are adversely effected thereby.

 

 

[Remainder of Page Intentionally Left Blank]



 

 


[RELEASED PARTIES SIGNATURE PAGE]

 

IN WITNESS WHEREOF, the Released Parties hereto have executed this Agreement as
of the day and year set forth on page one above.

 

  

Truli Media Group, Inc.

 

_______________________________

By:

Its:

Address:

 

 

Email:

Facsimile:

 

 

Michael Jay Solomon, an Individual.

 

_______________________________

Address:

 

Email:

Facsimile:

 

 

 



 

[RELEASING PARTIES SIGNATURE PAGE]

 

IN WITNESS WHEREOF, the Releasing Party hereto has executed this Agreement as of
the day and year set forth on page one above.

 

 

 

 

[____________________________]

 

_______________________________

By:

Its:

Address:

 

Email:

Facsimile:

 

 

 

 

 


Initial Payment to be received (one-time Payment): ______________

 

Monthly Recurring Payments X24 (subject to adjustment): ______________

 

 

--------------------------------------------------------------------------------



 

 

 

 

 

 

 

 

